
	

113 HR 5415 IH: Authorization for Use of Military Force against International Terrorism Act
U.S. House of Representatives
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5415
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2014
			Mr. Wolf (for himself, Mr. Gibbs, Mr. Jolly, Mr. Franks of Arizona, and Mr. Kinzinger of Illinois) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To authorize the use of military force against international terrorism.
	
	
		1.Short titleThis Act may be cited as the Authorization for Use of Military Force against International Terrorism Act.
		2.Authorization for use of Armed Forces
			(a)In generalThe President is authorized, with the close consultation, coordination, and cooperation with NATO
			 and regional allies, to use all necessary and appropriate force against
			 those countries, organizations, or persons associated with or supporting
			 terrorist groups, including al Qaeda and its regional affiliates, the
			 Islamic State of Iraq and Syria, al Shabaab, Boko Haram, and any other
			 emerging regional terrorist groups that share a common violent extremist
			 ideology with such terrorist groups, regional affiliates, or emerging
			 terrorist groups, in order to eliminate all such terrorist groups and
			 prevent any future acts of international terrorism against the United
			 States or its allies by such terrorist groups, countries, organizations,
			 or persons.
			(b)War powers resolution requirements
				(1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution, Congress declares that this section
			 is intended to constitute specific statutory authorization within the
			 meaning of section 5(b) of the War Powers Resolution.
				(2)Applicability of other requirementsNothing in this Act supercedes any requirement of the War Powers Resolution.
				
